Fort Pitt Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 June 16, 2011 VIA EDGAR TRANSMISSION Mr. Larry Greene U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Fort Pitt Capital Funds (the “Trust”) File Nos.: 333-69326 and 811-10495 Fort Pitt Capital Total Return Fund (S000006164) Dear Mr. Greene: Transmitted herewith on behalf of the Trust and its series, the Fort Pitt Capital Total Return Fund (the “Fund”), is the definitive proxy statement on Schedule 14A for the Fund in preparation for a special shareholder meeting scheduled for July 14, 2011.The purpose of the shareholder meeting is to: 1. Approve a proposed Agreement and Plan of Reorganization for the Fund, whereby the Fund would be reorganized as a series of Advisors Series Trust; and 2. The transaction of any other business that properly comes before the meeting, or any adjournments or postponements thereof If you have any questions regarding the enclosed, please do not hesitate to contact me at (414)765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services
